Appeal by the defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered November 1, 1985, convicting him of rape in the first degree and attempted sodomy in the first degree, upon a jury verdict, and imposing sentence.
*770Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Shapiro, 117 AD2d 688, lv denied 67 NY2d 950). We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.